Citation Nr: 9901453	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-42 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968, and from June 1969 to February 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida.  Initially a compensable rating was denied.  Later, 
the 20 percent rating was assigned.  As there has been no 
withdrawal of the issue, it is considered still subject to 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Service connection has been established for chondromalacia of 
the left knee.  As noted, the rating was recently increased 
to 20 percent under Diagnostic Code 5258.  This followed an 
examination wherein it was noted that the veteran had 
episodes of locking and evidence of a tear of the medial 
meniscus.  There was also limitation of flexion, with full 
extension of the knee.

Other findings on file suggest the presence of arthritic 
changes (degenerative changes) in the knee.  It is unclear 
whether these arthritic changes may be attributed OT the 
service connected disorder.  It is also unclear whether the 
limitation of motion and other knee complaints are 
attributable to the arthritis or to the meniscus tear, or 
whether this pathology is all interrelated.  Where there are 
separate functional impairments, such as knee instability and 
limitation of motion, separate ratings may be indicated.  See 
VAOPGCPREC 23-97, (1997), (precedent opinion of the General 
Counsel of the VA).  Examination is needed to clarify this 
point.

In view of the need for other development on this matter, the 
appellant will be offered an opportunity to submit additional 
evidence, to include records of any recent treatment that he 
might have had.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to ascertain whether he has had any 
recent treatment to the service connected 
left knee pathology, the records of which 
are not in the claims file.  To the 
extent there is a positive reply, steps 
should be undertaken to obtain said 
records.  To the extent the appellant 
desires the assistance of the RO in 
obtaining records, appropriate steps 
should be taken.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Thereafter, and whether there are 
additional records obtained or not, the 
appellant should be scheduled for a VA 
examination of the service connected left 
knee disorder.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  The examiner, after 
reviewing the claims folder and examining 
the veteran, should state whether there 
is evidence of arthritis, and if so, 
whether it is related to the service 
connected disorder.  All functional 
impairment should also be set forth.  If 
there is limitation of motion, it should 
be clarified whether this is due to the 
meniscus tear, arthritis, or other 
similar impairment.  All functional 
impairment identified should be 
attributed to some pathology, to include 
whether there is separate service 
connected and non-service connected 
disability.

When the aforementioned development has been accomplished, 
the claim should be reviewed by the RO.  To the extent the 
benefit sought is not granted, he appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  This document should, as appropriate, include 
discussion of whether a separate compensable rating is 
warranted.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
